DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 32, 34, 35, and 36 are objected to because of the following informalities:  
Claim 32, line 7, “members” should be  --member--  to be consistent with word tense associated with “at least one”; 
Claim 34, line 2, “contain” should be  --contains--  to be consistent with word tense associated with “at least one”; 
Claim 35, line 2, “have” should be  --has--  to be consistent with word tense associated with “at least one”; and
Claim 36, line 2, “to” should be  --from--  to be consistent with “is different”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US 2006/0290039).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

32.    A shock mitigation seat including a plurality of individual shock absorbing members (seat shown in Figures 12, 15, and 16, with a plurality of individual shock absorbing members 20 shown in Figures 1-3 and 8-9) resilient to compression from a shock impact (as is known for the material disclosed in paragraphs 0036 and 0062), the shock absorbing members being positioned one adjacent another and such that at a certain stage of compression an individual shock absorbing member resiliently deforms and comes into contact with one or more adjacent individual shock absorbing members (although functionally recited, the shock absorbing members 20 inherently come into greater contact as they are compressed along their longitudinal axes and/or are bent during regular use in cushioning a load of a person sitting thereon)  which thereby increases resistance to further compression (the structure and increased contact between adjacent members 4102 inherently causes increased resistance), wherein the core configuration of at least one shock absorbing members is in the form of an annulus of resilient material (as shown in Figures 1-3 and 8-9).

33.    The shock mitigation seat as claimed in claim 32, wherein at least one of the shock absorbing members has integral upper and lower platforms (upper and lower platforms shown in Figure 12 and 15-17 are integral because they function together with the shock absorbing members 20 as a whole).

34.    The shock mitigation seat as claimed in claim 32, wherein at least one of the shock absorbing members contain a centrally positioned spring (as shown and described with regard to Figure 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2006/0290039).
Cao shows and discloses the details of the shock absorbing members in a seat, including forming the shock absorbing members of polyurethane, as set forth in paragraphs 0036 and 0062, but lacks disclosing that the polyurethane is thermoplastic.
On the other hand, these same paragraphs disclose using other polymers that are specifically thermoplastic materials.  
It would have been obvious to make the shock absorbing members of thermoplastic polyurethane because doing so would provide the benefit of a material that can be melted and reformed, which has manufacturing and recycling benefits.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

37.    The shock mitigation seat as claimed in claim 32, wherein at least one of the shock absorbing members is formed of a thermoplastic polyurethane polymer (polyurethane as disclosed in paragraphs 0036 and 0062, and thermoplastic as disclosed in the same paragraphs for its obvious beneficial properties, as would be obvious in accordance with the statement of obviousness above).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2006/0290039) in view of Beck (US 2821244).
Cao shows and discloses a plurality of shock absorbing members 20, but lacks showing a bump stop.
On the other hand, Beck shows a plurality of shock absorbing members that include internal bump stops in Figure 5.  
It would have been obvious to include internal bump stops in the shock absorbing members of Cao, as taught by Beck, because doing so would provide the benefit of preventing bottoming out.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

35.    The shock mitigation seat as claimed in claim 32, wherein at least one of the shock absorbing members have an internal bump stop (in accordance with the statement of obviousness above).

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2006/0290039) in view of Choi (US 10485691).
Cao shows a variety of different configurations for the shock absorbing members, but does describe that they are purposely placed at distinct positions depending upon the different compressive forces applied at those positions.
On the other hand, Choi shows a variety of differently configured shock absorbing members at different locations in the seat apparently for different force/shock absorbing requirements, as can be appreciated by the pods 28 and the pods 32A and 32B in the bottom and sides of the seat in Figure 3, for example.  
It would have been obvious to customize the force/shock absorbing capacities at different positions in the seat by placing different configurations of shock absorbing members at respective ones of the different positions, as taught by Choi, because doing so would provide the benefit of better meeting the demands of the forces and shocks in those respective positions.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

36.    The shock mitigation seat as claimed in claim 32, wherein the configuration of at least one of the shock absorbing members at one position is different to the configuration of at least one other of the shock absorbing members at another position (as shown by the various configurations in Figures 1-3 and 8-9 of Cao), dependent upon the different compressive forces applied at those positions of the seat in use (although functionally recited, the forces applied to at the different positions will naturally be different from each other—it would have been obvious to provide stiffer or stronger configured shock absorbing elements, for example, at locations that need to resist to a greater degree, as taught by Choi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636